CAMPBELL, Judge.
The defendant asserts that there was insufficient evidence to support the findings of fact made by the judge and that the judge abused his discretion and that the judgment was arbitrary.
As stated by Parker, Chief Justice, for the Court, in State v. Hewett, 270 N.C. 348, 353, 154 S.E. 2d 476, 479-80 (1967) :
“A proceeding to revoke probation is not a criminal prosecution, and we have no statute in this State requiring a formal trial in such a proceeding. Proceedings to revoke probation are often regarded as informal or summary. The *346courts of this State recognize the principle that a defendant on probation or a defendant under a suspended sentence, before any sentence of imprisonment is put into effect and activated, shall be given notice in writing of the hearing in apt time and an opportunity to be heard. . . . Upon a hearing of this character, the court is not bound by- strict rules of evidence, and the alleged violation of a valid condition of probation need not be proven beyond a reasonable doubt.”
We have reviewed the record in this case and are of the opinion that the evidence heard and considered by Judge Hob-good are sufficient to support his findings and conclusion and that there was no abuse of his discretion or any arbitrary conduct on his part. On the contrary, the record discloses that the court and probation officers endeavored to rehabilitate the defendant and that the suspended sentence was placed into effect only after all other efforts had failed.
Affirmed.
Judges Britt and Vaughn concur.